internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-133012-01 cc ita b6 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend taxpayer a b month month date date year issue s can an examining agent change taxpayer’s method of determining the current-year cost of items making up its inventory_pool under the last-in_first-out lifo_method of accounting when taxpayer received the commissioner’s consent to use the earliest acquisition method but instead used a dual index_method tam-133012-01 should the national_office revoke a letter_ruling that granted taxpayer permission to select month as an appropriate representative month for purposes of the inventory price index computation ipic_method under sec_1_472-8 and if the national_office revokes its letter_ruling what month would be most appropriate to taxpayer’s method of determining current-year cost should taxpayer be granted relief under sec_7805 of the internal_revenue_code if the national_office revokes the letter_ruling that granted it permission to select month as an appropriate representative month is taxpayer permitted to use a dual index_method to determine the current-year cost of items making up its inventory_pool when it uses the ipic_method conclusion an examining agent can change taxpayer’s method of determining the current-year cost of items making up its inventory_pool under the lifo_method of accounting when taxpayer received the commissioner’s consent to use the earliest acquisition method but instead used a dual index_method the national_office will revoke the letter_ruling that granted taxpayer permission to select month as an appropriate representative month for purposes of the ipic_method under sec_1_472-8 because the examination_division has indicated that it will change taxpayer’s method of determining current-year cost from the earliest acquisition method to the most recent purchases method under these circumstances month would not be an appropriate representative month moreover since the exam division will change taxpayer’s method of determining current-year cost to the most recent purchases method the most appropriate_month will be one near the end of taxpayer’s taxable_year taxpayer is granted sec_7805 relief accordingly the revocation of the letter_ruling will not be applied to tax years beginning prior to the date that taxpayer is notified of the revocation in light of the resolution of issues no through this issue is moot and will not be addressed facts taxpayer is a national distributor of a and b and maintains its books_and_records on a first-in_first-out fifo basis prior to its tax_year beginning date taxpayer valued its inventories using the dollar-value link-chain lifo_method and determined the current-year cost of its inventory using the most recent purchases method provided by sec_1_472-8 under this method taxpayer determined the total tam-133012-01 current-year cost of items making up its inventory_pool by reference to the actual cost of goods most recently purchased or produced in year taxpayer filed a form_3115 application_for change in accounting_method and requested the commissioner’s consent to change its lifo_method of accounting from the dollar-value link-chain_method to the ipic_method taxpayer also requested the commissioner’s consent to change its method of determining current- year cost from the most recent purchases method to the earliest acquisition method in connection with this proposed change taxpayer selected month the first month of its fiscal_year as an appropriate representative month for selecting indexes moreover taxpayer’s form_3115 indicated that it was not requesting any other change in method for its lifo inventory on date the national_office issued a letter_ruling to taxpayer that granted its proposed change in method for its tax_year beginning date in doing so the letter_ruling specifically provided that taxpayer will use the month of month as the appropriate representative month for selecting indexes to be used in determining the current-year cost of the inventory_pool emphasis added the ruling letter also provided that whether the selection of the producer price indexes to be used to compute an inventory price index is appropriate and the computations incidental to the use of such indexes are proper will be determined in connection with the examination of taxpayer’s federal_income_tax return for tax years beginning after date taxpayer did not track the actual cost of its purchases in the order of acquisition in accordance with the earliest acquisition method provided by sec_1_472-8 but instead used a dual index_method under this dual index_method taxpayer continues to determine the current-year cost of its ending inventory by reference to the actual cost of its most recent purchases taxpayer then uses an end-of-year index the current-year deflator_index that it computes from the producer price index detailed report to measure the inflation that had occurred during the current_year next taxpayer uses this current-year deflator_index to compute a current-year cumulative deflator_index by multiplying the current- year deflator_index by the cumulative deflator_index from the prior year taxpayer uses this computed cumulative deflator_index to deflate its ending inventory stated at current- year costs to base-year costs to determine whether an increment in its inventory has occurred an increment in taxpayer’s inventory occurs when its ending inventory stated at base-year_cost is greater than its beginning_inventory stated at base-year_cost when taxpayer experiences an increment in its inventory it computes the lifo value of the increment by multiplying the increment stated at base-year_cost by an inflator_index the inflator_index that taxpayer uses to value an increment is different from the index that it uses to deflate its ending inventory taxpayer computes the deflator_index by multiplying the inflation for the one month period from month of the prior tax_year to month of the current_year by the prior year’s cumulative deflator_index tam-133012-01 upon examination of taxpayer’s return the examination_division determined that taxpayer had failed to implement the change in method_of_accounting that was granted in the date letter_ruling moreover the examination_division has determined that taxpayer’s selection of month as a representative month was not appropriate therefore the industry director has submitted this request for technical_advice asking the national_office whether it may change taxpayer’s method of determining current- year cost from a dual index_method to the most recent purchases method and whether the letter_ruling should be retroactively revoked to the extent it granted taxpayer permission to elect month as an appropriate representative month law and analysis issue can an examining agent change taxpayer’s method of determining the current-year cost of items making up its inventory_pool under the lifo_method of accounting when taxpayer received the commissioner’s consent to use the earliest acquisition method but instead used a dual index_method as discussed below taxpayer’s change in method of determining current-year cost was not in accordance with the letter_ruling issued to it on date the date letter_ruling granted taxpayer permission to use the earliest acquisition method to determine the current-year cost of the items making up its inventory_pool for tax years beginning after date for its tax years beginning after date taxpayer did not use the earliest acquisition method but instead used a dual index_method therefore taxpayer’s change in method was unauthorized and an examining agent can change taxpayer back to its original method of determining current-year cost the most recent purchases method see sections dollar_figure and dollar_figure of revproc_2002_18 2002_13_irb_678 sec_446 of the code provides that except as otherwise expressly provided a taxpayer who changes the method_of_accounting on which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the commissioner see also sec_1_446-1 this consent requirement is necessary so as to allow the commissioner time to review the proposed change in method to make certain that the change is to a correct method that no tax abuse will result from the change and that the change will be made with appropriate adjustments to ensure that no items of income escape taxation and that no items of expense are deducted twice the consent requirement also enables the commissioner to review changes for the protection of the public treasury to assure taxpayer compliance with the requirement that the method used clearly reflects income and otherwise to monitor taxpayer conduct this consent requirement generally applies regardless of whether the taxpayer has a legitimate reason for the change or the correctness of the new method see 316_f2d_249 5th cir moreover when a taxpayer tam-133012-01 changes its method_of_accounting without first obtaining the commissioner’s consent the commissioner generally may require the taxpayer to change back to its original method_of_accounting this rule has been applied even where the change is from an erroneous method to a correct method see 317_f2d_604 2d cir 292_f2d_225 3rd cir simply stated the commissioner may require that the change to the correct method be made in the appropriate manner using the appropriate procedures taxpayer contends that it is evident from both the precise language of its form_3115 and the letter_ruling issued by the national_office that it received the commissioner’s consent to use a dual index_method taxpayer also contends that although neither the letter_ruling nor the form_3115 explicitly disclosed that it was going to use dual_indexes persons familiar with the dollar-value lifo_method would have understood this with regard to its contentions taxpayer argues that the national_office must have been aware that it was proposing to use dual_indexes because under both the ipic_method and the link-chain_method price indexes are used for two separate and distinct purposes first to determine whether the inventory has experienced a quantitative change ie whether an increment or decrement has resulted and second to inflate any resulting increment stated at base-year_cost to current-year costs taxpayer further argues that its form_3115 fully disclosed that it was going to continue to use an end-of-the-year most recent purchases method and index to determine whether its inventory had experienced a quantitative change because its form_3115 only indicated that it was going to change its method used to figure the cost of goods in the closing_inventory over those in the opening_inventory ie the method used to determine the current-year cost of an increment moreover taxpayer argues that if its form_3115 was ambiguous the national_office should have requested additional information for the following reasons we are not persuaded by taxpayer’s arguments that it adopted the method to which the commissioner consented first taxpayer’s form_3115 indicated that it was going to use the earliest acquisition method but made no reference to its use of dual_indexes furthermore taxpayer’s form_3115 did not clearly indicate that it was going to continue to use a most recent purchases method to determine quantitative changes in its inventory contrary to taxpayer’s arguments a dual index_method is not the earliest acquisition method described in the regulations sec_1_472-8 of the treasury regulations provides that a taxpayer may determine the total current-year cost of items making up a pool by reference to the actual cost of the goods purchased or produced during the taxable_year in the order of acquisition under its dual index_method taxpayer continues to use the most recent purchases method to determine the current-year cost of the items making up its inventory for purposes of determining whether a quantitative change has occurred in its inventory then when its inventory experiences an increment taxpayer determines the current-year cost or value of the tam-133012-01 increment using a price index that is intended to approximate the results that may be derived from the use of the earliest acquisition method in other words taxpayer’s dual index_method does not determine the current-year cost of the items making up its pool by reference to the actual cost of the goods purchased during the year in order of acquisition therefore taxpayer’s dual index_method is not the earliest acquisition method that is described in sec_1_472-8 see 112_tc_58 moreover since taxpayer’s dual index_method is not the earliest acquisition method contemplated by the regulations the national_office would not have understood that taxpayer had requested to use a dual index_method second taxpayer’s argument concerning the precise language of the form_3115 is unpersuasive in that forms and instructions are not authoritative therefore 1taxpayer has also cited numerous technical_advice memoranda for the proposition that a dual index_method is not per se prohibited see for example plr plr plr and plr taxpayer’s reliance on these memoranda is misplaced first all of the cited memoranda clearly state that they should not be used or cited as precedent see sec_6110 second although the memoranda do seem to indicate that a dual index_method may be proper if its use results in a clear_reflection_of_income this sort of statement without further explanation is self evident as a general_rule a method_of_accounting is proper if it clearly reflects a taxpayer’s income therefore the propriety of a dual index_method generally was not the issue in any of these memoranda instead these memoranda really addressed whether a specific taxpayer’s dual-index method clearly reflected that taxpayer’s income and any statement in those memoranda concerning the propriety of a dual-index method generally was merely dicta moreover in each of the memoranda the service decided that the taxpayer’s dual index_method did not clearly reflect income in any event none of the memoranda provide any guidance as to when and under what circumstances a dual index_method would clearly reflect a taxpayer’s income lastly none of the cited memoranda indicates that a dual index_method is the earliest acquisition method that is provided by the regulations taxpayer received consent to use the earliest acquisition method and not some other proper method therefore any argument regarding the propriety of a dual index_method is irrelevant 2generally forms and instructions do not bind the service and are not intended to replace the law or change its meaning the sources of authoritative law in the tax field are the statutes and regulations and not the informal publications and tax forms that are published by the service see 381_us_68 330_f2d_91 9th cir affg tcmemo_1963_196 zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 tam-133012-01 taxpayer was not entitled to distill the tax law from the language of the form_3115 moreover a careful reading of the regulation section that provides the methods to determine current-year cost when a taxpayer uses the dollar-value lifo_method to value its inventory reveals that the language of the form_3115 is not fully consistent with the language contained in sec_1_472-8 the language contained on the form_3115 tracks the language contained in sec_1_472-2 this regulation section applies to a taxpayer that values its lifo inventory using a unit method in contrast sec_1_472-8 is the relevant regulation section when a taxpayer values its lifo inventory using the dollar-value_method the language of this regulation is slightly different than that provided by sec_1_472-2 and provides that a taxpayer may determine the total current- year cost of items making up a pool using either the most recent purchases method the earliest acquisition method an average unit_cost_method or any other proper method see sec_1_472-8 when the national_office issued its letter_ruling it was aware of the different language contained in each regulation section therefore the national_office likely would have assumed that since taxpayer accounts for inventories under the dollar- value lifo_method it was requesting to change its method of determining current-year cost for the items making up its pool and not only its method for purposes of valuing an increment finally taxpayer’s argument concerning the national office’s duty to seek additional information is not consistent with precedent when a taxpayer files a form_3115 requesting the commissioner’s consent to a change in method_of_accounting the taxpayer has a duty to reveal all material factors pertinent to its request for an accounting_method change cochran hatchery inc v commissioner tcmemo_1979_390 taxpayers cannot shift this burden to the national_office see id in cochran hatchery inc v commissioner supra a taxpayer was granted permission to change from an accrual_method of accounting to the cash_receipts_and_disbursements_method of accounting cash_method in requesting the change the taxpayer fully and honestly provided all of the information requested on the form_3115 but failed to disclose that most of the its sales were to a related_party in part the service granted the requested change on the taxpayer’s representation that there was a long delay between the time of the sale and the receipt of payments on accounts_receivable subsequently the service discovered that most of the taxpayer’s sales were to a related_party and therefore retroactively revoked the letter_ruling the taxpayer argued that the service’s revocation was an abuse_of_discretion therefore taxpayers who rely solely on irs forms and instructions are at risk tam-133012-01 the tax_court disagreed with the taxpayer and instead held that the revocation was justified in doing so the court reasoned that i t would be exceedingly difficult if not impossible for the commissioner to design specific questions covering every conceivable circumstance relating to an accounting_method change see id similarly although taxpayer may have attempted to fully and honestly provide all the information requested on the form_3115 the form still lacked certain information in other words the form_3115 did not clearly disclose that taxpayer was going to use dual_indexes furthermore as explained above the national_office did not understand from taxpayer’s form_3115 that it was only requesting to change its method of determining current-year cost for purposes of determining the value of a resulting increment and not for purposes of determining whether a quantitative change occurred taxpayer’s form_3115 was unclear regarding its proposed change and if an ambiguity existed with regard to taxpayer’s proposed change taxpayer and not the national_office had the duty to rectify the ambiguity as explained in cochran hatchery the taxpayer bears the burden of completing a form_3115 so as to accurately notify the national_office of a requested change in method_of_accounting issue should the national_office revoke a ruling letter that granted taxpayer permission to select month as an appropriate representative month for purposes of the ipic_method under sec_1_472-8 and if the national_office revokes its ruling letter what month would be most appropriate to taxpayer’s method of determining current-year cost a taxpayer using the ipic_method that does not use the retail_inventory_method must select indexes as of the month or months most appropriate to the taxpayer’s method of determining the current-year cost of the inventory_pool under sec_1_472-8 or make a one-time binding election of an appropriate representative month during the taxable_year see sec_1_472-8 for this purpose an appropriate representative month must be a month that has a nexus or a relationship to the taxpayer’s method of determining current-year cost and its historical experience of inventory purchases during the year see revrul_89_29 1989_1_cb_168 in this case taxpayer did not implement the method for which consent was granted in the letter_ruling therefore taxpayer changed its method_of_accounting without consent and the examination_division may change taxpayer back to its old method the most recent purchases method when a taxpayer uses the most recent purchases method to determine its current-year cost an appropriate representative month is almost invariably a month that is near the end of the year assuming uniform purchases during the year see id the letter_ruling issued to taxpayer provides that it may use month the first month in its fiscal_year as an appropriate representative month however the letter_ruling also assumed that taxpayer would use the earliest acquisition method to determine current-year cost this assumption was an error tam-133012-01 written permission to a taxpayer by the national_office consenting to a change in his accounting_method is a ruling see sec_601_204 of the procedural and administrative regulations when a ruling is found to be in error or not in accord with the current views of the service a ruling may be modified or revoked see sec_601_201 of the procedural and administrative regulations see also section dollar_figure of revproc_2001_1 i r b when taxpayer was granted consent to use month as an appropriate representative month the national_office must have assumed that taxpayer would use the earliest acquisition method to determine the current-year cost for purposes of determining not only the value of an increment but also whether a quantitative change had occurred in its inventory_pool since this assumption was an error the letter_ruling is hereby revoked to the extent it provided taxpayer with consent to use the earliest acquisition method and use month as an appropriate representative month furthermore since taxpayer is required to select indexes as of the month or months most appropriate to its method of determining current-year cost and the examination_division has indicated that it will change taxpayer’s method from a dual-index method to the most recent purchases method the month or months most appropriate is invariably a month towards the end of taxpayer’s taxable_year issue should taxpayer be granted relief under sec_7805 if the national_office revokes the letter_ruling that granted it permission to select month as an appropriate representative month a letter_ruling granting consent to a change in accounting_method is a letter_ruling a letter_ruling found to be in error or not in accord with the current views of the service may be revoked or modified see sec_601_204 of the procedural and administrative regulations see also section dollar_figure of revproc_2001_1 2001_1_irb_1 when a letter_ruling is revoked the revocation applies to all years open under the statute_of_limitations unless the service exercises its discretionary authority under sec_7805 to limit the retroactive effect of the revocation see id however sec_601_201 of the procedural and administrative regulations provides in part that except in rare and unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling originally was issued or to a taxpayer whose tax_liability directly was involved in such ruling if i there has been no misstatement or omission of material facts ii the facts subsequently developed are not materially different from the facts on which the ruling was based iii there has been no change in the applicable law iv the ruling originally was issued with respect to a prospective or proposed transaction and v the taxpayer directly involved in the ruling acted in good_faith in reliance upon the ruling and the retroactive revocation would be to his detriment see also section dollar_figure of revproc_2003_1 failure to satisfy any one of the conditions contained in that section justifies the denial of relief in this case although taxpayer’s change to ipic is not itself adversely affected by the issuance of final regulations these regulations do not allow taxpayers using ipic to use dual_indexes with two appropriate months for selecting such indexes for taxable tam-133012-01 years ending on or after date see sec_1_472-8 as amended in treas dec f_r treas dec f_r was issued in part to clarify whether taxpayers using the ipic_method could use dual_indexes in computing their current-year cost of lifo inventory the changes to the ipic regulations notably sec_1_472-8 as amended specifically state that using one ipi inventory price index to compute the base-year_cost of a dollar-value_pool for the current taxable_year and using a different ipi to compute the lifo inventory value of the current taxable year’s layer is not permitted under the ipic_method in applying sec_7805 and section dollar_figure of revproc_97_27 when a taxpayer asks the national_office to consider the non-retroactive application of a revocation of any ruling each case is considered on its individual merits in this case taxpayer received a letter_ruling from the national_office that permitted it to change to the earliest acquisition method and to use month as an appropriate representative month taxpayer relied on the ruling letter when it changed its accounting_method for its year beginning date because there is sufficient question regarding the meaning of the information that taxpayer provided the national_office in its form_3115 we believe that sec_7805 relief is appropriate accordingly the revocation of the letter_ruling will not be applied until the earlier of the first tax_year beginning after the date that taxpayer is notified of the revocation or the first tax_year to which the amendments to sec_1 e effective date apply to taxpayer the effect is to permit taxpayer to use the method_of_accounting it implemented pursuant to its interpretation of the letter_ruling until the above-stated taxable_year issue is taxpayer permitted to use a dual index_method to determine the current-year cost of items making up its inventory_pool when it uses the ipic_method in light of the resolution of issues no through this issue is moot and will not be addressed caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent the amendments to sec_1_472-8 apply to taxable years ending on or after date amended sec_1_472-8 the preamble to t d also declared obsolete effective date revproc_84_57 revrul_89_29 and revproc_98_49 under the regulations taxpayer is granted automatic consent to change its method to a method permitted by the new regulations in either its first or second year ending on or after date sec_1_472-8
